imposed by probation officer." After the State first sought revocation, the
                district court continued Baugh's probation, entered an amended judgment
                of conviction, and noted that "if Defendant is terminated by Drug Court,
                her Probation will be revoked and prison time will be imposed."
                Approximately five weeks later, Baugh was terminated from the drug
                court program. At the subsequent revocation hearing, the district court
                reiterated that Baugh's "prior reinstatement was conditioned on [her] not
                being terminated from Drug Court," and while it acknowledged that the
                State also submitted a report listing other violations, the district court
                emphasized that "the reason we're here today is 'cause she was terminated
                from Drug Court." As a result, the district court found that Baugh's
                conduct was not as good as required and revoked her probation.      See id.
                Additionally, Baugh conceded at the hearing that she violated the terms of
                her probation by not complying with the curfew provision.    See generally
                McNallen v. State, 91 Nev. 592, 540 P.2d 121 (1975) (revocation of
                probation affirmed where violation by probationer not refuted). The
                record does not demonstrate that the district court based its revocation
                decision on any improper evidence, and we conclude that the district court
                did not abuse its discretion by revoking Baugh's probation. Accordingly,
                we
                            ORDER the judgment of the district court AFFIRMED.



                                                                   J.
                                        Hardesty


                                           J.
                Douglas

SUPREME COURT
        OF
     NEVADA
                                                     2
(0) 1947A
                        cc: Hon. Elizabeth Goff Gonzalez, District Judge
                             Hua Ferguson Law Offices
                             Attorney General/Carson City
                             Clark County District Attorney
                             Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                           3
(0) 1947A    .(tcP4c.